



Exhibit 10.1




Promissory Note




One this date of December 1, 2005, in return for valuable consideration
received, the undersigned borrower(s) jointly and severally promise to pay to
Swallow Family LLC, the “Lender”, the sum of $100,000 (one hundred thousand
dollars), or at the end of the loan period, shares of Timberline Resources
common stock at a conversion rate of $.25/share or at the market price of the
shares at that time, whichever is less.




Terms of Repayment:  Starting on December 1, 2005, and continuing thereafter
from month to month until the date of December 1, 2010, borrowers shall make
payments of interest only in the amount of $833.33.  




Late Fees:  In the event that a payment due under this Note is not made within
ten (10) days of the time set forth herein, the Borrower shall pay an additional
late fee in the amount of $100.




Prepayment:  There is no prepayment penalty.  This Note may be paid in part or
full in cash at any time prior to end of the loan period without penalty.




Place of Payment:  All payments due under this Note shall be made to Swallow
Family, LLC, 905 South Jarvis Road, Coeur d’Alene, Id. 83814.




Default:  In the event of default, the borrower(s) agree to pay all costs and
expenses incurred by the Lender, including all reasonable attorney fees
(including both hourly and contingent attorney fees as permitted by law) for the
collection of this Note upon default, and including reasonable collection
charges (including, where consistent with industry practices, a collection
charge set as a percentage of the outstanding balance of the Note) should
collection be referred to a collection agency.




Acceleration of Debt:  If Timberline Resources is merged, reverse-merged, taken
over, purchased, or any other change of leadership and/or management occurs,
this Note will become due payable in cash or in terms agreed to by both parties.
 If both parties not in agreement, loan becomes due and payable in cash
immediately.




Furthermore, in the event that the borrower(s) fail to make any payment due
under the terms of this Note, or breach any condition relating to any security,
security agreement, note, mortgage or lien granted as collateral security for
this Note, seeks relief under the Bankruptcy Code, or suffers an involuntary
petition in bankruptcy or receivership not vacated within thirty (30) days, the
entire balance of this Note and any interest accrued thereon shall be
immediately due and payable to the holder of this note.




Definition of “Market Price”:  “Market price” is to be the bid price of the
shares at the time Note is due (if applicable).




Joint and Several Liability:  All borrower(s) identified in this Note shall be
jointly and severally liable for any debts secured by this Note.




Modification:  No modification or waiver of any of the terms of this Agreement
shall be allowed unless by written agreement signed by both parties. No waiver
of any breach or default hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.




Transfer of the Note:  The borrowers hereby waive any notice of the transfer of
the Note by the Lender or by any subsequent holder of this Note, agree to remain
bound by the terms of this Note subsequent to any transfer, and agree that the
terms of this Note may be fully enforced by any subsequent holder of this Note.





--------------------------------------------------------------------------------








Severability of Provisions:  In the even that any portion of this Note is deemed
unenforceable, all other provisions of this Note remain un full force and
effect.




Choice of Law:  All terms and conditions of this Note shall be interpreted under
the laws of the State of Idaho.    




Signed Under Penalty of perjury, this 1st day of December 2005.




/s/ Stephen Goss

_____________________________




    Borrower – Timberline Resources

    Stephen Goss - President       




/s/ John Swallow

/s/ Tom Gurkowski

______________________________

____________________________

    Lender – Swallow Family, LLC

   Witness – Tom Gurkowski, Sec/Treasurer

    John Swallow - Member and Manager

    Timberline Resources









